department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date se t eo ra t pe date uniform issue list legend m n state date z dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax facts you m are a state non-profit corporation formed on date your articles of incorporation state that you are organized and shall be operated exclusively for religious charitable and educational_purposes including for such purposes the making of distribution sic to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code of or the corresponding provision of any future united_states internal revenue law your application form_1023 provides that you provide gift funds to qualified buyers purchasing participating homes and using eligible_loan programs in your letter of date you indicate that your gifts are available to any individual purchasing a home and having been approved by a mortgage company you distribute a brochure describing your gift program the brochure indicates that there are no income limits with respect to prospective buyers in addition it provides that help is available to people residing in a specified large metropolitan area the brochure states buyers must be pre-qualified by n a member of your governing board owns n your founder and president manages the local office of n you do not actually meet with the buyers contact is made through loan officers familiar with your program you request a copy of the loan application and the related underwriting approval upon receipt you furnish the loan officer with a gift letter for the buyer to sign on the closing date you send the down payment assistance to the closing agent after the sale is completed the closing agent remits the seller’s contribution to you your date submission discusses the eligibility of buyers and the condition of the homes to be purchased in that letter you make the following representations we do not have any set rules for eligibility of sic use of the program we do not limit a buyer because of income and or assets the lender must determine their eligibility you do not determine the amount of the down payment assistance to be provided that amount is determined by the lender however the amount of the down payment assistance cannot exceed of the contract_price you indicate that the only application required with respect to the gift program is a copy of the uniform residential_loan application which the purchaser fills out at the time of the loan application however your brochure contains a gift application to be completed by the buyer the brochure instructs the buyer to give the completed application to a community representative realtor or lender it is the job of the lender to make sure the down payment assistance is being used correctly with the loan program for example a hud sic loan m does not buy sell or rent properties because of that fact we do not provide low- income housing to anyone we do not determine if a home meets any requirements to use the down payment assistance program it is the lender who the buyer is going through to determine if the home meets the loan program the buyer is going through sic we do not approve or reject any home from participating in the program we have no requirements on the appraisal of the property at this time we do not provide any homeowner education courses we do not provide any other services to the buyer after closing at this time we do not require the buyer to use any other service to use our program it is the responsibility of the lender to determine if the buyer needs to use any of those programs with respect to the sellers you make the following representations in your date submission any seller can use the program typically the seller contribution is contingent on the sale of the seller’s home sellers are required to enter into a participating home agreement that agreement was not furnished sellers are required to pay a processing fee of of the sales_price not to exceed z the amount of the down payment assistance is not determined by you or the seller the lender determines the amount necessary to approve the loan you cap that amount pincite of the sales_price the funds are provided to you by the seller and placed in a general fund the seller is required to deliver the real_estate purchase contract and the receipt for the down payment assistance amount to the certified escrow office or closing agent any funds not used by the homebuyer would be returned to m by the closing agent it is the closing agents sic responsibility to insure that m is returned the money from the seller that matches the gift the closing agent would be responsible for any errors to the hud-1 sic settlement statement the sic show m not getting the correct amount we do promote the m program through real_estate agents and mortgage lenders real_estate agents are good sources of potential homebuyers that might need the down payment assistance program as well as mortgage lenders as of right now we market sic these people through direct contact and a computer generated brochure hopefully we will get marketing items such as m pads pens calendars etc to them to help sell the program you make your services known through commercial advertising realtors mortgage companies and mass mailings in an undated letter which was received subsequent to your date letter you state that you have always provided credit_counseling_services to your clients you also provide your clients with a video prepared by another company the video and instructional materials help prospective home buyers gain knowledge about the home buying process and develop a financial plan to help them set realistic goals in buying a home after your clients watch the video you provide help with the paper work in your date submission you state that although you did not have any requirements for participation in your down payment assistance program you would begin to use hud income limits to allow only low income clients the disabled and the elderly to use your program however you stated that effective date you suspended operations pending a ruling by the internal_revenue_service you represent that you operate in a manner similar to a specified organization the manner in which you and this organization operate is referred to as seller-funded downpayment assistance in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by the office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded downpayment assistance for mortgage downpayments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded downpayment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter you are governed by a four member board_of directors your board consists of a managing general_partner of a financial consulting firm the owner of n a mortgage company and two attorneys employed by title companies you have two officers your president manages the local office of n in that capacity he originates mortgage loans your vice-president is the spouse of your president her last place of employment was a bank where she was a loan originator your application indicates that your sole source of support is donations equal to of the selling_price of the home not to exceed z this is paid_by the seller to cover your administrative costs in fact your primary source of support is contributions provided to you by the sellers you do not engage in any fundraising activities and have no plans to do so law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides in part that the term sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_1_501_c_3_-1 of the income_tax regulations provides that an organization sec_1_501_c_3_-1 of the regulations provides that an organization is not operated operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities in easter house v u s cl_ct aff’d 846_f2d_78 fed cir cert in 92_tc_1053 the court held that purpose of plaintiff’s adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 71_tc_202 the court held an organization in 283_fsupp2d_58 d d c the court relied revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing in 86_tc_916 the court stated that while the payment of reasonable salaries does not constitute prohibited inurement the payment of excessive_salaries does and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations situation describes an organization formed to formulate plans for the renewal and situation describes an organization formed to alleviate a shortage of housing for revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest rationale and conclusion charitable purposes include relief of the poor and distressed see sec_1 c - based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1 c - c of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 d of the regulations however you do not conduct your down payment assistance program in a manner that establishes that your primary purpose is to address the needs of low- income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation for the three years you were operational your down payment assistance program did not serve exclusively low-income persons instead your program was open to anyone without any income limitations you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions you indicated that you do not specifically target the benefits of your program towards any one disadvantaged group for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and further though your date submission indicates that you will use hud guidelines in the future you are not currently operational you suspended your operations effective date or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is available to anyone who is able to qualify for a mortgage in a large metropolitan area arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code your information indicates that you do not limit your assistance to certain geographic areas only an insubstantial portion of the activity of an exempt_organization may further a furthermore you do not engage in any activity to ensure that the house will be habitable or that the buyer will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review in your date submission you state that you do not provide any educational courses to buyers that is consistent with your representation that you do not have direct contact with the buyers you later indicated that you do provide educational material in the form of a video and study guide you provided a copy of a video tape and guide the video and instructional materials help prospective home buyers gain knowledge about the home buying process and develop a financial plan to help them set realistic goals in buying a home you do not indicate when you began using this video tape or how many buyers received it accordingly you do not provide oversight or conduct any educational program or other activity to ensure that buyers are purchasing properties that are safe decent sanitary and affordable nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your governing board and all of your officers are individuals directly or indirectly engaged in the selling of homes your brochure indicates that all applicants must have loan approval from a mortgage company owned by one of your directors and managed by your president you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee this type of approach as well as your representation that the amount_of_the_gift is determined by the loan officer rather than you maximizes the number of potential homeowners helps to demonstrate that your primary purpose consists of maximizing the fees you derive from facilitating sales of real_property in this respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose you are not supported by contributions from the general_public government or private_foundation grants almost all of your revenue comes from the sellers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose another indication of your substantial nonexempt purpose is your lack of public support these contributions are more appropriately characterized as fees received in exchange your grant making procedures indicate that gift funds are only provided if a seller has paid even if your program was directed to exclusively low-income individuals your reliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties a processing fee and has made a contribution to you in fact while you call the funds you will receive from the sellers contributions these transactions are not contributions because they will not proceed from detached and disinterested generosity 363_us_278 your characterization of these transactions as contributions ignores the business realities surrounding the payments the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes in fact your representation that an amount equal to the seller’s contribution will be returned to you by the closing agent demonstrates the circular character of the payments for the sale of a service your information indicates that sellers are required to make contributions needed to cover the down payment assistance an applicant has requested further the funds revert to the seller if there is no sale the fact that you receive a payment from the closing agent corresponding to the amount of the down payment assistance provided by the seller indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations in this respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest exempt under sec_501 while you may have provided some facts relating to that other organization you have not provided all the facts relating to the applications for recognition of exempt status submitted by those organizations in any event you must establish based on the facts you submitted that you are organized and operated exclusively for exempt purposes described in sec_501 see interneighborhood housing corporation v commissioner t c memo purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties in addition you have not established that your net_earnings will not inure to the benefit of private shareholders or individuals therefore you are not described in sec_501 of the code c of the code and you must file federal_income_tax returns accordingly you do not qualify for exemption as an organization described in section based on the facts and information submitted you are not operated exclusively for exempt finally you assert that another organization similarly situated has been recognized as contributions to you are not deductible under sec_170 of the code if you do not protest this ruling in a timely manner it will be considered by the internal you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with sec_6104 of the code sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact by telephone to confirm that your fax was received shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge se t eo ra t pe constitution ave n w washington d c in the event this ruling becomes final it will be made available for public inspection under if you do not intend to protest this ruling and if you agree with our proposed deletions as if you decide to protest this ruling your protest statement should be sent to the address if you have any questions please contact this proposed determination supercedes our letter dated date enclosure notice an examination of downpayment gift programs administered by non-profit organizations hud contract no c-opc-22550 m0001 date lois g lerner director exempt_organizations rulings agreements sincerely
